This appeal is from a decree for the plaintiffs. An opinion signed by the circuit judge and filed in this cause in the trial court contains the following:
"This is a suit brought by the plaintiffs as citizens and taxpayers of the City of Fort Lauderdale to set aside and cancel the sales of tax certificates and improvement liens of said City made to P.V. Burns as agent on October 18, 1938, and November 4, 1938. The sale of October 18, 1938, involved certificates on 7033 lots or parcels of land, and an undetermined number of improvement liens. The sale of November 4, 1938, involved certificates on 6024 lots or parcels and an undetermined number of improvement liens. The sales also included the City taxes on said lands for 1938 amounting to $18,109.93. The total actual face value of the certificates was $477,976.33 and the face amount of the improvement liens was $258,589.41 plus accrued interest for a number of the years. Under the discount plan adopted by the City the alleged principal of the improvement liens collectible at the time *Page 96 
of the sale was $64,612.94. The purchase price of $11,000.00 on the October 18th bid and $1,600.00 on the November 4th bid was paid prior to the beginning of this suit."
Chapter 15208, Acts of 1931, contains the following:
"That the City of Fort Lauderdale is hereby granted the authority and right to sell and dispose of all tax certificates which may have heretofore been issued by said City or which may hereafter be issued by said City for the non-payment of its taxes and which may be held and owned by said City and which have been issued for a period of Two (2) years or more upon such terms and conditions as may be fixed and determined by the City Commission of said City. Nothing herein contained shall be construed to affect the power of said City to sell its tax certificates at par, with accruals of interest and penalties prior to the expiration of said two-year period." (Sec. 1.)
The quoted statute clearly does not purport to authorize the sale of "improvement liens" that are distinct from "tax certificates." Nor are unpaid taxes subsequent to those included in tax sale certificates covered by Chapter 15208. Tax sale certificates more than two years old may be sold under statutory authority at a discount only when all due efforts have been made and demonstrate that full face value or at least a larger price than that offered cannot reasonably be anticipated by a consideration of the value of the lands and the paramount liens on the land with other pertinent facts and circumstances in the interest of all the taxpayers and the required equality of burdens. No such restriction is contained in Chapter 15208.
The statute in this case merely authorizes the sale *Page 97 
of tax certificates "upon such terms and conditions as may be fixed and determined by the city commission of said city"; there being no standard stated even of reasonableness to guide the city commission in this matter vitally affecting rights of all taxpayers and the requirement for uniformity in imposing tax burdens; and particularly the express statutory right to redeem the land before tax deeds are issued, which right is seriously impaired if not defeated by the sale of tax certificates en masse for a relatively small lump sum that has no proportionate relation to the amounts stated in any tax sale certificate. Authority to sell en masse for a lump sum is not contemplated by the Constitution or conferred by the statute. See Secs. 985 (770) 992 (775) C. G. L.; Chap. 17457, Acts of 1935.
In Hoadley v. City of Tarpon Springs, 99 Fla. 130,125 So. 912, it was held that a statute was invalid under which municipal tax sale certificates, including liens less than two years old, were sold en masse at a discount.
In Ranger Realty Co. v. Miller, 102 Fla. 378, 136 So. 546, where pertinent principles of law are fully discussed, the specific tax sale certificates were not sold en masse for a relatively small lump sum, but for 75% of the par value of stated tax certificates severally.
The sales as made are illegal and should be cancelled.
CHAPMAN, J., concurs.
TERRELL and BUFORD, J. J., dissent.